Filed 4/29/15 P. v. Holyfield CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)



THE PEOPLE,                                                                                  C074672

                   Plaintiff and Respondent,                                     (Super. Ct. No. 11F04348)

         v.

JOSEPH HAYES HOLYFIELD,

                   Defendant and Appellant.




         Defendant Joseph Hayes Holyfield plead guilty to presenting a false insurance
claim (Pen. Code, § 550, subd. (a)(1); count one),1 presenting a false statement in support
of an insurance claim (§ 550, subd. (b)(2); count two), hit and run (Veh. Code, § 20001,
subd. (a); count three), driving under the influence and causing great bodily injury (Veh.
Code, § 23153, subd. (a); count four), and misdemeanor making a false report to the
California Highway Patrol (CHP) (§ 148.5 subd. (a); count five). Defendant also
admitted a prior strike conviction (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and




1   Undesignated statutory references are to the Penal Code.

                                                             1
three great bodily injury enhancements (Veh. Code, § 23558). The trial court sentenced
defendant to the upper term of five years on count one, doubled, and a concurrent term of
five years, doubled, on count two, and eight months, doubled for both counts three and
four. In addition, the court imposed three four-month terms (one-third the midterm) on
the three great bodily injury enhancements. Defendant appeals the concurrent sentences
imposed on counts one and two, claiming the sentence violates the prohibition on
multiple punishment in section 654. We affirm.
                              FACTUAL BACKGROUND
       Responding to a call, CHP officers arrived at the scene of a major collision
involving three vehicles, a Kia, Volvo, and BMW. The drivers of the Kia and Volvo
remained at the scene, but the BMW had been abandoned.
       Witnesses identified defendant as the driver of the BMW. The witnesses also told
the officers that the BMW had run a red light and collided with the Kia, which then
collided with the Volvo. Defendant walked away, looked around, and ran into a nearby
tattoo parlor, which he owned. He was on his cell phone while he ran. Moments later he
left the tattoo parlor and got into another car and was driven away by Manuel Francisco
Sanchez, an employee of the tattoo parlor.
       Officer Welsh ran the license plate number of the BMW. Christina and Joseph
Holyfield were the registered owners and lived at a nearby address. Welsh went to the
address as other officers secured the scene. Christina Holyfield, defendant’s wife,
answered the door and told Welsh she did not know where defendant was. She also told
him the BMW had recently been stolen. Christina later reported the BMW stolen to the
Citrus Heights Police Department. As a result of that report, three officers returned to
Christina’s house.
       Officers asked Christina how she knew the car was stolen. Christina did not
answer their questions; she just continued denying knowing where defendant was.
Officers informed Christina she could be charged with a crime for filing a false report.

                                             2
She decided not to report the car stolen at that time. Several days later, the Holyfields
contacted CHP to report the BMW stolen.
          CHP officers spoke to defendant the day after the accident at his home. He
claimed he had not driven the BMW that day, and it must have been stolen. He also told
them on the day of the accident he had been with his family at the lake and had drank
eight or nine beers and his son, Joshua, drove him home. He had one of his employees,
Marcos Olivias, pick him up and take him to the tattoo parlor because he was fighting
with Christina. He spent most of the day there and eventually walked home around 2:30
a.m. the next morning. When he left the house, the BMW was in the garage with the
keys inside.
          Joshua confirmed he drove defendant home from the lake, because defendant was
very intoxicated and obnoxious. Olivias denied he had picked up defendant. He told
officers defendant had called him after the accident and told him to provide a false story
about picking him up.
          Criminal investigator Richard Gardella interviewed Christina and Tara McCulley,
defendant’s girlfriend. Christina stated the family had returned from the lake around
7:30 p.m. Christina indicated defendant had no fewer than 20 beers that day and was
using crack cocaine. After defendant came home, he left in the BMW to meet his drug
dealer. Later, Sanchez drove up to the house with defendant. Defendant told her he had
totaled the BMW and she had to call the police and tell them it had been stolen. When
law enforcement arrived later, defendant told Christina to not let them in and to lie to the
police.
          McCulley told Gardella that defendant had told her that in the summer of 2010, he
had wrecked the BMW and lied to police about it. He said he was driving around 90
miles per hour when he collided with another vehicle. He then ran to the tattoo parlor
because he had drugs on him. He admitted telling Christina to lie to the police and report
the car as stolen. He invited McCulley to flee to St. Martin with him. McCulley

                                              3
accompanied defendant to St. Martin until he was expelled for alcohol and drug related
behavior.
       On June 28, 2010, Christina called her insurance company, Anchor General
Insurance (Anchor), and reported the BMW stolen. Anchor assigned Carol Luster, a
special investigations unit coordinator, to investigate the claim. On July 21, 2010, the
insurance company requested a copy of the police report. After the initial claim was
submitted, Christina provided a notarized affidavit of theft questionnaire, reiterating the
claim the BMW had been stolen. Christina contacted Anchor repeatedly in July 2010 and
requested status updates on her claim. On July 28, she told Anchor defendant had not
been driving the BMW.
       On August 2, 2010, defendant contacted Anchor and reiterated he was not driving
the vehicle at the time of the accident and had no idea who had been driving it. He also
stated he had come back late from the lake, then left the home to go to his shop, and his
wife had left the keys in the vehicle while it was parked in the garage. A few minutes
later, defendant called Anchor and told them he could not get a stolen vehicle report from
the police because the vehicle had been recovered. On August 6, defendant called
seeking a status of the claim. Anchor advised defendant that the claim was being
investigated because of conflicts in the statements. Anchor told him he needed to meet
with an investigator and any witnesses and get a report. On August 17, defendant
contacted Anchor again seeking a status of his claim. Defendant stated he was trying to
“push the claim along” because he had an outstanding loan with his car note that needed
to be paid. By then Anchor had received notice that the BMW had been involved in a
collision and defendant was driving when the collision occurred. The insurance company
then hired a private investigator.
                                PROCEDURAL HISTORY
       Defendant was charged with and plead guilty to presenting a false insurance claim
(§ 550, subd. (a)(1); count one), presenting a false statement in support of an insurance

                                              4
claim (§ 550, subd. (b)(2); count two), hit and run (Veh. Code, § 20001, subd. (a); count
three), driving under the influence and causing great bodily injury (Veh. Code, § 23153,
subd. (a); count four) and misdemeanor making a false report to CHP (§ 148.5 subd. (a);
count five). Defendant also admitted a prior strike conviction (§§ 667, subds. (b)-(i),
1170.12, subds. (a)-(d)) and three great bodily injury enhancements (Veh. Code,
§ 23558). The trial court sentenced defendant to the upper term of five years on count
one, doubled, and a concurrent term of five years, doubled, on count two, and eight
months, doubled for both counts three and four. In addition, the court imposed three
four-month terms (one-third the midterm) on the three great bodily injury enhancements.
                                      DISCUSSION
       Defendant claims the trial court violated section 654 by imposing concurrent
sentences on counts one and two. He contends his making the false statement to support
the insurance claim “was merely the means by which he presented the false insurance
claim. Both crimes were committed with a single objective – to obtain insurance
benefits.” Accordingly, he contends the sentence in count two should have been stayed
because it involved the same conduct as count one and was committed with a single
intent and objective.
       Section 654, subdivision (a) provides, in pertinent part, “[a]n act or omission that
is punishable in different ways by different provisions of law shall be punished under the
provision that provides for the longest potential term of imprisonment, but in no case
shall the act or omission be punished under more than one provision.” Section 654 is
intended “to insure that a defendant’s punishment will be commensurate with his [or her]
culpability.” (People v. Perez (1979) 23 Cal. 3d 545, 552.) The statute bars multiple
punishment for both a single act that violates more than one criminal statute and multiple
acts, where those acts comprise an indivisible course of conduct incident to a single
criminal objective and intent. (People v. Latimer (1993) 5 Cal. 4th 1203, 1208; Neal v.
State of California (1960) 55 Cal. 2d 11, 19, disapproved on another ground in People v.

                                             5
Correa (2012) 54 Cal. 4th 331, 334, 338.) Conversely, where a defendant commits
multiple criminal offenses during a single course of conduct, he or she may be separately
punished for each offense that he or she committed pursuant to a separate intent and
objective. (People v. Beamon (1973) 8 Cal. 3d 625, 637-639.) Multiple criminal
objectives may “be a predicate for multiple punishment only in circumstances that
involve, or arguably involve, multiple acts. The rule does not apply where . . . the
multiple convictions at issue were indisputably based upon a single act.” (People v. Mesa
(2012) 54 Cal. 4th 191, 199.) Whether multiple convictions were part of an indivisible
transaction is primarily a question of fact for the trial court. (People v. Coleman (1989)
48 Cal. 3d 112, 162; People v. Avalos (1996) 47 Cal. App. 4th 1569, 1583.) Moreover, the
purpose of section 654 is to ensure a defendant’s punishment is commensurate with his
culpability. (People v. Saffle (1992) 4 Cal. App. 4th 434, 438.) Thus, “where a course of
conduct is divisible in time it may give rise to multiple punishment even if the acts are
directive to one objective. (People v. Beamon (1973) 8 Cal. 3d 625, 639, fn. 11.) If the
separation in time afforded defendants an opportunity to reflect and to renew their intent
before committing the next crime, a new and separate crime is committed. (In re
William S. (1989) 208 Cal. App. 3d 313, 317.)” (People v. Louie (2012) 203 Cal. App. 4th
388, 399 (Louie).) We review a challenge under section 654 for substantial evidence to
support the trial court’s determination. (People v. Racy (2007) 148 Cal. App. 4th 1327,
1336-1337.)
       Here, the Holyfields submitted their false insurance claim on June 28, 2010. Over
a month later, on August 2, defendant told Anchor he was not driving the vehicle at the
time of the accident and had no idea who had been driving it. He also claimed he had
come back late from the lake, left the home to go to his shop and his wife had left the
keys in the vehicle while it was parked in the garage. A few minutes later, defendant
called Anchor back and told them he could not get a stolen vehicle report from the police
because the vehicle had been recovered. Approximately two weeks later, defendant

                                             6
contacted Anchor again seeking a status of his claim. He was trying to “push the claim
along” because he had an outstanding loan with his car note that he needed to pay.
       A separation in time as little as 15 minutes can afford “defendants the time to
reconsider and reflect upon their actions, and to renew their intent . . . .” (Louie, supra,
203 Cal.App.4th at p. 399.) Here, defendant’s insurance claim and separate statements
were made weeks apart. These are significant separations in time, which provided the
defendant ample opportunity to reflect and renew his intent. Since defendant’s course of
conduct consisting of separate criminal acts was separated in time by an interval
sufficient to allow him to reflect and renew his intent, the court properly sentenced
defendant for the crimes of presenting a false insurance claim and presenting a false
statement in support of an insurance claim. (Ibid.)
                                       DISPOSITION
       The judgment is affirmed.



                                              BLEASE                    , Acting P. J.


We concur:


         HULL                       , J.


         MAURO                      , J.




                                              7